Citation Nr: 0739072	
Decision Date: 12/12/07    Archive Date: 12/19/07	

DOCKET NO.  06-05 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease. 

2.  Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1961, and from November 1961 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In a rating decision of January 1981, the RO denied 
entitlement to service connection for a heart condition.  The 
veteran voiced no disagreement with that determination, which 
has now become final.  Since the time of the January 1981 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence 
neither new nor material, and the current appeal ensued.

At a Travel Board hearing before the undersigned Veterans Law 
Judge in August 2007, and in correspondence of that same 
date, the veteran and his accredited representative withdrew 
from consideration the issue of service connection for a 
bilateral eye disability.  Accordingly, that issue, which was 
formerly on appeal, will be dismissed.

Finally, the appeal as to the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's previously-denied claim for service connection for 
heart disease is being RENANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

At an August 2007 hearing before the Board, and in 
correspondence of that same date, prior to the promulgation 
of a decision in this case, the veteran and his accredited 
representative requested withdrawal of the issue of service 
connection for a bilateral eye disability.


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal on the issue of entitlement to service connection for 
a bilateral eye disability have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2007).

At a Travel Board hearing before the undersigned Veterans Law 
Judge in August 2007, and in correspondence of that same 
date, the veteran and his accredited representative withdrew 
from consideration the issue of service connection for a 
bilateral eye disability.  As the veteran has withdrawn his 
appeal as to that issue, there remain no allegations of error 
or fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal on that 
issue, and it is dismissed without prejudice.  Inasmuch as 
there exist no current allegations of error of fact or law, 
the provisions of the Veterans Claim Assistance Act of 2000 
(VCAA) are not for consideration.


ORDER

The appeal for service connection for a bilateral eye 
disability is dismissed.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for heart disease.  In that regard, and as 
noted above, at the time of a rating decision in January 
1981, the RO denied entitlement to service connection for a 
heart condition, essentially on the basis that no such 
disability was shown during the veteran's period of active 
military service, or within the first year following service 
discharge.

In March 2005, the veteran sought to reopen his previously-
denied claim for service connection for heart disease.  At 
that time, the veteran argued that his current heart disease 
had its origin during his period of active military service.  
The RO, in a rating decision of May 2005, continued its 
denial of service connection for heart disease.  However, in 
a subsequent rating decision of March 2006, the RO granted 
service connection (and a 100 percent evaluation) for 
asbestosis (claimed as a lung condition due to asbestos 
and/or Agent Orange exposure).

Since the time of that decision, and, in particular, during 
the course of a hearing before the undersigned Veterans Law 
Judge in August 2007, the veteran and his accredited 
representative raised for the first time the issue of 
entitlement to service connection for heart disease on a 
secondary basis.  More specifically, during the course of 
that hearing, it was argued that the veteran's current 
coronary artery disease is in some way proximately due to, 
the result of, or aggravated by his now service-connected 
lung pathology.  To date, the RO has yet to adjudicate the 
issue of secondary service connection for the veteran's heart 
disease.  Nor has the veteran been provided with VCAA-
complying notice with respect to his claim for secondary 
service connection for coronary artery disease.  More 
specifically, while in various correspondence, the veteran 
was furnished information regarding the requirements for an 
award of service connection on a direct basis, he was never, 
in fact, provided the requisite information regarding 
secondary service connection, a matter clearly at issue in 
this case.  Nor has the veteran ever been afforded a VA 
medical examination for the purpose of determining the 
relationship, if any, between his service-connected 
asbestosis and his current coronary artery disease.

Finally, the Board notes that, pursuant to the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the 
VA has an obligation to explore all theories in any given 
case, including those unknown to the veteran, by which he can 
obtain the benefit sought for the disability at issue.  As 
noted above, to date, no adjudication or exploration of the 
issue of service connection for heart disease on a secondary 
basis has been undertaken.  Accordingly, such development is 
necessary prior to a final adjudication of the veteran's 
claim.

In light of the aforementioned, the case is REMANDED to the 
AMC/RO for the following actions:

1.  The AMC/RO should furnish the veteran 
and his accredited representative copies 
of all pertinent law and regulations 
governing the award of service connection 
on a secondary basis.  The AMC/RO should, 
additionally, review the veteran's claims 
file, and ensure that the veteran is sent 
a corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the veteran of the evidence and 
information necessary to prevail on his 
claim for service connection for heart 
disease, on either a direct or secondary 
basis.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2006, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
an additional VA examination by an 
appropriate specialist or specialists in 
order to more accurately determine the 
exact nature and etiology of his current 
heart disease.  The AMC/RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notifications must be associated 
with the claims file.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the necessary 
examination, the appropriate examiner or 
examiners should offer an opinion as to 
whether it is at least likely as not ( a 
50 percent probability or more) that the 
veteran's current heart disease is in 
some way proximately due to, the result 
of, or aggravated by his service-
connected asbestosis.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

4.  The AMC/RO should then review the 
veteran's claim as to whether new and 
material evidence has been submitted 
sufficient to reopen his previously-
denied claim for service connection for 
heart disease, on both a direct and 
secondary basis.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of the most recent SSOC in October 2006.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


